EXHIBIT 10.19

AMENDMENT 2009-1

MERCURY GENERAL CORPORATION

PROFIT SHARING PLAN

WHEREAS, Mercury General Corporation (the “Company”) maintains the Mercury
General Corporation Profit Sharing Plan (the “Plan”); and

WHEREAS, pursuant to Section 9.1 of the Plan, the Company is authorized to amend
the Plan; and

WHEREAS, the Company deems it necessary, and in the best interests of the Plan
and the Company, to amend the Plan to reflect a suspension of Employer Matching
Contributions under the Plan effective April 1, 2009. Such suspension shall not
apply to any Participant who is (as determined by the Company) employed by Auto
Insurance Specialists, LLC, AIS Management, LLC, or Poliseek AIS Insurance
Solutions, Inc.

NOW, THEREFORE, the Plan is amended, effective as of the dates specified below,
as follows:

 

 

1.

Effective as of April 1, 2009, Section 3.3 of the Plan is hereby amended by
adding a new subsection (c) to read as follows:

“(c) Suspension of Employer Matching Contributions

Notwithstanding the above or anything else in this Plan, with respect to all
Participants (other than those Participants who the Company determines in its
sole discretion are employed by Auto Insurance Specialists, LLC, AIS Management,
LLC, or Poliseek AIS Insurance Solutions, Inc.) for each payroll period or other
interval determined by the Company in its sole discretion, commencing on or
after April 1, 2009, all Employer Matching Contributions as described above in
this Section 3.3 shall be suspended.”

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this amendment to the Plan this 14th day of May, 2009.

 

MERCURY GENERAL CORPORATION

By:

 

/s/ Gabriel Tirador

Its:

 

President and CEO